
	
		I
		112th CONGRESS
		1st Session
		H. R. 2365
		IN THE HOUSE OF REPRESENTATIVES
		
			June 24, 2011
			Mr. Hinojosa (for
			 himself, Mr. Gonzalez,
			 Mr. Luján,
			 Mr. Grijalva,
			 Mr. Reyes,
			 Mr. Sires,
			 Mr. Gutierrez,
			 Mr. Pierluisi,
			 Mr. Gene Green of Texas,
			 Ms. Eddie Bernice Johnson of Texas,
			 Ms. Jackson Lee of Texas, and
			 Mr. Stark) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To provide for additional Federal district
		  judgeships.
	
	
		1.Short titleThis Act may be cited as the
			 Southwest Border Judgeship Expansion
			 Act of 2011.
		2.Federal District
			 judgeships
			(a)Additional
			 permanent district judgeshipThe President shall appoint, by and
			 with the advice and consent of the Senate—
				(1)4
			 additional district judges for the district of Arizona;
				(2)4
			 additional district judges for the northern district of California;
				(3)6
			 additional district judges for the eastern district of California;
				(4)8
			 additional district judges for the central district of California;
				(5)2
			 additional district judges for the southern district of California;
				(6)1
			 additional district judge for the district of New Mexico;
				(7)4 additional
			 district judges for the southern district of Texas;
				(8)1 additional district judge for the eastern
			 district of Texas; and
				(9)4 additional district judges for the
			 western district of Texas.
				(b)Temporary
			 judgeships
				(1)In
			 generalThe President shall appoint, by and with the advice and
			 consent of the Senate—
					(A)1 additional
			 district judge for the district of Arizona;
					(B)1 additional
			 district judge for the northern district of California;
					(C)1 additional
			 district judge for the eastern district of California;
					(D)1 additional
			 district judge for the central district of California;
					(E)1 additional
			 district judge for the southern district of California;
					(F)1 additional
			 district judge for the district of New Mexico; and
					(G)1 additional
			 district judge for the western district of Texas.
					(2)Vacancies not
			 filledFor each of the judicial districts named in this
			 subsection, the first vacancy arising on the district court 10 years or more
			 after a judge is first confirmed to fill the temporary district judgeship
			 created in that district by this subsection shall not be filled.
				(c)Conversion of
			 temporary judgeshipsThe existing judgeships for the district of
			 Arizona, the central district of California, the district of New Mexico, and
			 the eastern district of Texas authorized by section 312(c) of the 21st Century
			 Department of Justice Appropriations Authorization Act (28 U.S.C. 133 note;
			 Public Law 107–273; 116 Stat. 1788), as of the effective date of this Act,
			 shall be authorized under section 133 of title 28, United States Code, and the
			 incumbents in those offices shall hold the office under section 133 of title
			 28, United States Code, as amended by this Act.
			(d)Technical and
			 conforming amendmentsThe table contained in section 133(a) of
			 title 28, United States Code, is amended—
				(1)by striking the
			 item relating to the district of Arizona and inserting the following:
					
						
							
								
									Arizona17
									
								
							
						;
				
				(2)by striking the
			 item relating to California and inserting the following:
					
						
							
								
									California:
									
									Northern18
									
									Eastern12
									
									Central36
									
									Southern15
									
								
							
						;
				(3)by striking the
			 item relating to the district of New Mexico and inserting the following:
					
						
							
								
									New
						Mexico8
									
								
							
						;
				
					and(4)by striking the
			 item relating to Texas and inserting the following:
					
						
							
								
									Texas:
									
									Northern12
									
									Southern23
									
									Eastern9
									
									Western17
									
								
							
						.
				
